Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 04/08/2021.
Claims 1 – 20 are currently pending and have been examined in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
receiving, by a server coupled to the memory device, a request for an IPB product of the IPB products; 
receiving, by the server and from the memory device, information that satisfies conditions of a query; 
generating the requested IPB product based on the received information;

The limitations under its broadest reasonable interpretation covers Mental Processes related to evaluation, but for the recitation of generic computer components (e.g. a memory device). For example, performing a query identifying an IPB product could reasonably be performed in the human mind or with a pen/pencil by analyzing various IPB options.  Accordingly, the claim recites an abstract idea of Mental Processes. 
Independent Claims 8 and 15 substantially recite the subject matter of Claim 1 and also include the abstract idea identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to structured or semi-structured format, Claim 3 is directed to product information, Claim 4 directed IPB product ID or battlespace extent, Claim 5 is directed to generating IPB products, Claim 6 is directed to comparing  received information and Claim 7 is directed receiving a second report. Claims 9-14 and 16-20 substantially recites the subject matter of Claims 2-7 and encompass the same abstract idea. Thus, the dependent claims further limit the abstract concept found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of a memory device and a server for storing information, receiving a request, receiving information that satisfies a query, generating the requested IBP product and providing the requested IBP product. Claim 8 recites the additional elements of a non-transitory machine readable medium and a machine. Claim 15 recites the additional elements of processing circuitry, a memory device and a machine. These are generic computer components recited at a high level of generality as performing generic computer functions.
For instance, the step of storing information used to generate IPB products is generic computer functionality. The steps of receiving a request for an IPB product and receiving information that satisfies conditions of a query is data gathering activity (e.g. extra-solution activity). The step of generating the requested IPB product involves analyzing data to generate the product (e.g. producing a result of the analysis) (e.g. extra-solution activity, data manipulation). The step of providing the requested IPB product to a client device is generic display functionality. 
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a memory device). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a memory device). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements such as a memory device, a server, a non-transitory CRM are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  The steps of storing and receiving are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the memory device (or server, computer readable medium) are anything other than a generic, off-the-shelf computer components (Spec see Figure 6 and associated text. The courts have found in decisions the Symantec, TLI, and OIP Techs. (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306 are a well‐understood, routine, and conventional functions when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.

	The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, Claims 1-20 are not patent eligible.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim 1-4, 8-11 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neiman et al. (US 2003/0004693).
Claim 1:
Neiman discloses:
storing, by a memory device, information used to generate IPB products; (see at least Figure 1 and associated text; see also ¶0024, associating tactical strategy with at least one object in the array of reusable structural objects; see also ¶0071-¶0072, structural plans are stored in data store, and where the structural plans are representative of IPB products)
receiving, by a server coupled to the memory device, a request for an IPB product of the IPB products; (see at least Abstract, remote requests for structural plan relating to a tactical objective; see also ¶0023)
receiving, by the server and from the memory device, information that satisfies conditions of a query (see at least Abstract, remote requests for structural plan relating to a tactical objective; see also ¶0023)
generating the requested IPB product based on the received information; and providing the requested IPB product to a client device (see at least ¶0023, receiving a request for a structural plan relating to tactical objective and responsive to request transmitting a standardized plan and where the plan may include establishing an array of preselected tactical objectives) 

Claim 2:
Neiman discloses claim 1. Neiman discloses;
wherein the information is stored in a structured or semi-structured format (see at least ¶0035, data conversion module to format the array of digital files into a common specification)

Claim 3:
Neiman discloses Claim 1. Neiman further discloses:
wherein each item of the information is associated with an IPB product identification (ID), a timestamp indicating when the IPB product was generated, and a personnel ID indicating an entity that generated a report that includes the information.   (see at least ¶0029-¶0030, to ensure completeness and security structural plans have associated bibliographical information including date, time and user tracking info)

Claim 4:
Neiman discloses claim 1. Neiman further discloses:
wherein the request specifies an IPB product identification (ID) or a battlespace extent and the query includes the IPB ID or battlespace extent.   (see at least ¶0023, receiving structural plan files which implies a file name or identification associated with the structural plan)

Claims 8-11 for a CRM (Neiman see ¶0035) and Claims 15-18 for a system (Neiman see Figure 1) substantially recite the subject matter of Claims 1-4 and are rejected under the same rationale.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 6, 12, 13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Neiman et al. (US 2003/0004693)) in view of “Intelligence Preparation of the Battlefield,” ATP 2-01.3, Headquarters, Department of the Army, March 2019, (Hereinafter “DOA”).

	
Claim 5:
Neiman discloses claim 1. Neiman further discloses:
wherein the information used to generate the IPB products includes information gathered and provided in performing each of a plurality of operations comprising: defining a battlespace environment; (see at least ¶0025, topography map)
describing battlespace effects; (see at least ¶0086, natural disasters and terrorist activities threaten city, establishing risk)
evaluating an adversary; and (see ¶0051, threat summaries; see also ¶0060)
determining a course of action of the adversary (see at least ¶0025, a tactical recommendation)
While Nieman discloses the above limitations, Neiman does not explicitly disclose the following limitations; however, DOA does disclose:
wherein the information used to generate the IPB products includes information gathered and provided in performing each of a plurality of operations comprising: defining a battlespace environment; (see at least pg. 1-3, the IPB process includes defining operational environment, environmental effects on operations, evaluate the threat and determine threat COAs)
describing battlespace effects; (see at least pg. 1-3, the IPB process includes defining operational environment, environmental effects on operations, evaluate the threat and determine threat COAs)
evaluating an adversary; and (see at least pg. 6-7, adversary disposition)
determining a course of action of the adversary (see at least pg. 1-3, the IPB process includes defining operational environment, environmental effects on operations, evaluate the threat and determine threat COAs)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the structural plans responsive to tactical situations of Neiman with the IPB process activities of DOA to provide guidelines for collection of pertinent data used in planning. 

Claim 6:
While Neiman discloses claim 1, Neiman does not explicitly disclose the following limitations; however, DOA does disclose:
further comprising comparing the received information with information for another IPB product to identify differences between the IPB products.  (pg. 3-5, value each threat’s specific capabilities and determine probable COAs during later steps of IPB process; see also Figure 2-1, Step 5, COA comparison)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the structural plans responsive to tactical situations of Neiman with the IPB process activities of DOA to assist with the planning process. 
Claims 12 and 13 for a CRM (Neiman see ¶0035) and Claim 19 for a system (Neiman see Figure 1) substantially recite the subject matter of Claims 5 and 6 and are rejected under the same rationale.


Claims 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Neiman et al. (US 2003/0004693)) further in view of Judelson (US 2010/0066559).
Claim 7:
While Neiman discloses claim 3, Neiman does not explicitly disclose the following limitations; however, Judelson does disclose:
further comprising: receiving a second report, from a second client device, regarding a battlespace associated with the generated IPB product; (see at least ¶0163, emergency response personnel may instantly update tactical response plans; see also ¶0177)
updating the received information in accord with the second report; and (see at least ¶0163, emergency response personnel may instantly update tactical response plans; see also ¶0177
generating an updated IPB product and providing the updated IPB product to the client device.  (see at least ¶0163, emergency response personnel may instantly update tactical response plans; see also ¶0177)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the structural plans responsive to tactical situations of Neiman with the updating of tactical response plans of Judelson to continually update plans with new information as events unfold (see ¶0177).

Claims14 for a CRM (Neiman see ¶0035) substantially recites the subject matter of Claim 7 and is rejected under the same rationale.


Claim  20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Neiman et al. (US 2003/0004693)) in view of “Intelligence Preparation of the Battlefield,” ATP 2-01.3, Headquarters, Department of the Army, March 2029, (Hereinafter “DOA”) further in view of Judelson (US 2010/0066559).
Claim 20:
While Neiman discloses claim 17, Neiman does not explicitly disclose the following limitations; however, DOA does disclose:
wherein the operations comprise:  comparing the received information with information for another IPB product to identify differences between the IPB products.  (pg. 3-5, value each threat’s specific capabilities and determine probable COAs during later steps of IPB process; see also Figure 2-1, Step 5, COA comparison)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the structural plans responsive to tactical situations of Neiman with the IPB process activities of DOA to provide guidelines for collection of pertinent data used in planning. 
While DOA discloses the above limitations, neither  Neiman nor DOA explicitly disclose the following limitations; however, Judelson does disclose:
receiving a second report, from a second client device, regarding a battlespace associated with the generated IPB product; (see at least ¶0163, emergency response personnel may instantly update tactical response plans; see also ¶0177)
updating the received information in accord with the second report; and (see at least ¶0163, emergency response personnel may instantly update tactical response plans; see also ¶0177)
generating an updated IPB product and providing the updated IPB product to the client device.  (see at least ¶0163, emergency response personnel may instantly update tactical response plans; see also ¶0177)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the structural plans responsive to tactical situations of Neiman and the IPB process activities of DOA with the updating of tactical response plans of Judelson to continually update plans with new information as events unfold (see ¶0177).


Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:


Cruise (US 2020/0134491) discloses complex adaptive command guided swarm system.
Graves et al. (US 2004/0007121) discloses users’ ability to create wargame simulations and courses of actions using concepts such as IBP.


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683